 

Exhibit 10.52

Second Supplemental Agreement to $16,800,000 Secured Loan Facility Agreement
dated 8 October 2014 (as amended and supplemented by a first supplemental
agreement dated 14 July 2015 and a further supplemental letter dated 31 December
2015)

Dated  15 November 2016

Baltic Hornet Limited

(as Borrower)

- and -

ABN AMRO Capital USA LLC

and others

(as Lenders)

- and -

ABN AMRO Capital USA LLC

(as MLA)

- and -

ABN AMRO Capital USA LLC

(as Agent)

- and -

ABN AMRO Capital USA LLC

(as Security Agent)

- and -

ABN AMRO Bank N.V. Singapore Branch

(as Sinosure Agent)

- and -

ABN AMRO Bank N.V.

(as Swap Provider)

- and -

Baltic Trading Limited

(as Guarantor A)

- and –

Genco Shipping & Trading Limited

(as Guarantor B)

- and -

Baltic Trading Limited

(as Pledgor)

- and -

Baltic Wasp Limited

(as Other Borrower)







--------------------------------------------------------------------------------

 



Contents

 

 

Page

 

 

 

1

Interpretation


2 

 

 

 

2

Conditions


3 

 

 

 

3

Representations and Warranties


4 

 

 

 

4

Amendments to Original Loan Agreement and Original Guarantees


5 

 

 

 

5

Confirmation and Undertaking


18 

 

 

 

6

Notices, Counterparts, Law and Jurisdiction


18 

 

 

 

Schedule 1

The Lenders


19 

 

 

 

Schedule 2

Effective Date Confirmation


20 

 

 

 

Schedule 3

Form of Officer's Certificate


21 

 

 

 

Schedule 4

Form of Board Resolutions


22 

 

 

 

Schedule 5

Form of Officer's Certificate in respect of Equity Contribution


23 

 

 

 

Schedule 6

Form of Officer's Certificate in respect of cash and Cash Equivalents of
Guarantor B and its Subsidiaries


24 

 

 

 





--------------------------------------------------------------------------------

 



Second Supplemental Agreement

Dated:       15 November 2016

Between:

(1)      Baltic Hornet Limited a company incorporated under the laws of the
Marshall Islands whose registered address is at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (the "Borrower"); and

(2)      the banks listed in Schedule 1 (The Lenders), each acting through its
office at the address indicated against its name in Schedule 1 (together
the "Lenders" and each a "Lender"); and

(3)      ABN AMRO Capital USA LLC, acting through its office at 100 Park Avenue,
24th Floor, NY 10017, USA as mandated lead arranger (in that capacity, the
"MLA"); and

(4)      ABN AMRO Capital USA LLC, acting through its office at 100 Park Avenue,
24th Floor, NY 10017, USA as facility agent (in that capacity, the "Agent"); and

(5)      ABN AMRO Capital USA LLC, acting through its office at 100 Park Avenue,
24th Floor, NY 10017, USA as security agent (in that capacity,
the "Security Agent"); and

(6)      ABN AMRO Bank N.V. Singapore Branch, acting through its office at 10
Collyer Quay, #07-01 Ocean Financial Centre, Singapore 049315 as agent for
Sinosure (in that capacity, the "Sinosure Agent"); and

(7)      ABN AMRO Bank N.V. acting through its office at 100 Park Avenue, 24th
Floor, NY 10017, USA as swap provider (in that capacity, the "Swap Provider");
and

(8)      Baltic Trading Limited, a company incorporated under the laws of the
Republic of the Marshall Islands whose registered address is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 as
guarantor (in that capacity, "Guarantor A");

(9)      Genco Shipping & Trading Limited, a corporation incorporated under the
laws of the Republic of the Marshall Islands whose principal place of business
is at 299 Park Avenue, 12th Floor, New York, New York 10171 as guarantor (in
that capacity, "Guarantor B");

(10)    Baltic Trading Limited, a company incorporated under the laws of the
Republic of the Marshall Islands whose registered address is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 as
pledgor (in that capacity, the "Pledgor"); and

(11)    Baltic Wasp Limited, a company incorporated under the laws of the
Republic of the Marshall Islands whose registered address is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 as
the other borrower (in that capacity, the "Other Borrower").





Page 1

--------------------------------------------------------------------------------

 



Supplemental to a secured loan agreement dated 8 October 2014 made between the
Borrower, the Lenders, the MLA, the Agent, the Security Agent, the Sinosure
Agent and the Swap Provider (as amended and supplemented by a first supplemental
agreement dated 14 July 2015, a further supplemental letter dated 31 December
2015 and a waiver and amendment letter dated 19 August 2016 as amended by a
supplemental letter thereto dated 13 October 2016, and as the same may have been
further supplemented, the "Original Loan Agreement"), on the terms and subject
to the conditions of which each of the Lenders agreed to advance to the Borrower
its respective Commitment of an aggregate amount not exceeding sixteen million
eight hundred thousand Dollars ($16,800,000).

Whereas:

(A)      The Borrower has requested the consent of the Finance Parties to
certain amendments to the Original Loan Agreement and the Original Guarantees
(the "Request").

(B)      The Finance Parties have agreed to the Request subject to the terms and
conditions of this Second Supplemental Agreement.

It is agreed that:

1         Interpretation

1.1      In this Second Supplemental Agreement:

"Effective Date" means the date on which the Agent (acting on the instructions
of the Lenders) confirms to the Borrower in writing substantially in the form
set out in Schedule 2 (Effective Date Confirmation) that all of the conditions
referred to in Clause 2.1 (Conditions) have been satisfied, which confirmation
the Agent shall be under no obligation to give if an Event of Default shall have
occurred and be continuing;

"Equity Contribution" means the contribution of at least $125,000,000 of gross
proceeds by certain existing and/or new shareholders of Guarantor B in exchange
for shares in Guarantor B;

"Finance Parties" means the Agent, the Security Agent, the MLA, the Swap
Provider, the Sinosure Agent and the Lenders and "Finance Party" means any of
them;

"Guarantees" means the Original Guarantees as amended pursuant to this Second
Supplemental Agreement.

"Loan Agreement" means the Original Loan Agreement as amended pursuant to this
Second Supplemental Agreement;

"Original Guarantee A" means the guarantee and indemnity dated 8 October 2014
granted by Guarantor A in favour of the Security Agent.

"Original Guarantee B" means the guarantee and indemnity dated 17 July 2015
granted by Guarantor B in favour of the Security Agent.





Page 2

--------------------------------------------------------------------------------

 



"Original Guarantees" means Original Guarantee A and Original Guarantee B.

"Security Parties" means all parties to this Second Supplemental Agreement other
than the Finance Parties and "Security Party" means any one of them; and

1.2      All words and expressions defined in the Original Loan Agreement and
the Original Guarantees (as the case may be) shall have the same meaning when
used in this Second Supplemental Agreement unless the context otherwise
requires, and clause 1.2 (Definitions and Interpretation) of the Original Loan
Agreement and the Original Guarantees shall apply to the interpretation of this
Second Supplemental Agreement as if it were set out in full.

1.3      This Second Supplemental Agreement shall be a Finance Document.

2         Conditions

2.1      As conditions precedent for the effectiveness of Clause 4 (Amendments
to Original Loan Agreement and Original Guarantees), the Borrower shall deliver
or cause to be delivered to or to the order of the Agent the following documents
and evidence on or before the Effective Date: 

2.1.1       in respect of each Security Party:

(a)      a certificate of good standing in customary form for such Security
Party's place of incorporation;

(b)      a certificate of a duly authorised officer of that Security Party dated
the date of this Second Supplemental Agreement, substantially in the form set
out in Schedule 3 (Form of Officer's Certificate) (i) certifying that that
Security Party is existing in good standing in the jurisdiction of its
incorporation, (ii) confirming that none of the documents delivered to the Agent
pursuant to Part 1 of Schedule 2 of the Original Loan Agreement have been
amended or modified in any way (or copies, certified by a duly authorised
officer of the Security Party in question as true, complete, accurate and
neither amended nor revoked nor adverse to the Finance Parties, of any such
documents which have been amended or modified), (iii)  setting out the names and
titles of the directors and officers of that Security Party, (iv) attaching an
incumbency certificate reflecting the name and signature of each officer
authorised to execute this Second Supplemental Agreement and (v) certifying that
no proceedings are pending or contemplated for the dissolution of that Security
Party; and

(c)      a copy, certified by a director or the secretary of each Security Party
as true, complete and accurate and neither amended nor revoked and in full force
and effect, of a resolution of the directors of that Security Party (together,
where appropriate, with signed waivers of notice of any directors' meetings),
substantially in the form set out in Schedule 4 (Form of Board Resolutions),
approving, and authorising or ratifying the execution of, this Second





Page 3

--------------------------------------------------------------------------------

 



Supplemental Agreement and any document to be executed by that Security Party
pursuant to this Second Supplemental Agreement;

2.1.2       this Second Supplemental Agreement duly executed by the Security
Parties and the Finance Parties;

2.1.3       evidence that the Equity Contribution has been raised, such evidence
to be provided in the form of a certificate of a duly authorised officer of
Guarantor B, substantially in the form set out in Schedule 5 (Form of Officer's
Certificate in respect of Equity Contribution) attaching duly executed copies of
each of the purchase agreements pursuant to which the Equity Contribution has
been raised and certifying that the Equity Contribution has been received by
Guarantor B in cash;

2.1.4       a certificate of a duly authorised officer of Guarantor B,
substantially in the form set out in Schedule 6 (Form of Officer's Certificate
in respect of cash and Cash Equivalents of Guarantor B and its Subsidiaries)
certifying that on the date of this Second Supplemental Agreement, after giving
effect to the receipt of the Equity Contribution, Guarantor B and its
Subsidiaries, on a consolidated basis, have not less than $130,000,000 of cash
and Cash Equivalents remaining on their balance sheets;

2.1.5       evidence that Sinosure has provided its approval to the amendments
and/or transactions contemplated by this Second Supplemental Agreement, together
with evidence that the Sinosure Policy has been endorsed with details of the
amendments and/or transactions contemplated by this Second Supplemental
Agreement;

2.1.6       a legal opinion of the legal advisers to the Lenders in England and
the Marshall Islands, substantially in the form or forms provided to the Agent
prior to signing this Second Supplemental Agreement or confirmation satisfactory
to the Agent that such an opinion will be given; and

2.1.7       evidence that the fees, costs and expenses due from the Borrower
under clause 8.1 (Transaction expenses) of the Original Loan Agreement have been
paid or will be paid by the Effective Date.

2.2      All documents and evidence delivered to the Agent pursuant to Clause
2.1 shall:

2.2.1       be in form and substance reasonably acceptable to the Agent (acting
on the instructions of the Lenders);

2.2.2       if required by the Agent, be certified, notarised, legalised or
attested in a manner acceptable to the Agent.

3        Representations and Warranties

3.1      Each of the representations and warranties contained in Clause 11
(Representations) of the Original Loan Agreement and Clause 2 (Representations
and warranties) of the Guarantees shall be deemed repeated by the Borrower and
the Guarantors respectively at the date of this Second Supplemental Agreement
and at the Effective Date, by reference to the facts and circumstances then
pertaining, as if references to the Finance Documents included this Second
Supplemental Agreement, provided that





Page 4

--------------------------------------------------------------------------------

 



to the extent any such representation or warranty relates to an earlier date,
such representation or warranty shall be true and correct in all material
respects on such date.

4         Amendments to Original Loan Agreement and Original Guarantees

4.1      With effect from the Effective Date the following amendments will be
made to the Original Loan Agreement and the Original Guarantees:

4.1.1       The following definitions shall be inserted in clause 1.1
(Definitions and Interpretation) of the Original Loan Agreement in alphabetical
order:

""Consolidated Current Assets" means the amount which is equal to the total
consolidated current assets (determined on a consolidated basis) (but excluding
Non-Recourse Subsidiaries) of Guarantor B as shown in the Guarantor B's
applicable financial statements net of restricted cash .".

""Consolidated Current Liabilities" means the amount which is equal to the total
consolidated current liabilities (determined on a consolidated basis) (but
excluding Non-Recourse Subsidiaries)of Guarantor B as shown in the Guarantor B's
applicable financial statements net of the current portion of long term debt.".

""Consolidated Tangible Net Worth" shall mean, with respect to any Person,  the
Net Worth of such Person and its Subsidiaries  (excluding Non-Recourse
Subsidiaries) determined on a consolidated basis in accordance with GAAP
(excluding Non-Recourse Subsidiaries) after appropriate deduction for any
minority interests in Subsidiaries, minus goodwill.".

""Equity Interests" of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest''.

""Guarantor A" means Baltic Trading Limited, of the Marshall Islands whose
registered address is at Trust Company Complex, Ajeltake Road, Ajeltake Island,
Majuro, Marshall Islands, MH 96960.".

""Guarantor B" means Genco Shipping & Trading Limited, a corporation
incorporated under the laws of the Republic of the Marshall Islands whose
principal place of business is at 299 Park Avenue, 12th Floor, New York, New
York 10171.".

""Guarantor" means Guarantor A and Guarantor B.".

"Minimum Working Capital" means Consolidated Current Assets less Consolidated
Current Liabilities.".

""Net Worth" shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock.".





Page 5

--------------------------------------------------------------------------------

 



''''Non-Recourse Indebtedness'' shall mean any Financial Indebtedness of a
Non-Recourse Subsidiary that is non-recourse to any Obligor and for which no
Obligor provides any credit support; provided that (i) such Financial
Indebtedness may be full recourse to the Non-Recourse Subsidiary and
(ii)  Guarantor B or any Subsidiary of Guarantor B(other than a Non-Recourse
Subsidiary), which owns a Non-Recourse Subsidiary may provide credit support in
the form of a pledge of the Equity Interests of such Non-Recourse Subsidiary to
secure Non-Recourse Indebtedness so long as recourse thereunder is limited to
the pledged Equity Interests and the proceeds thereof''.

"Non-Recourse Subsidiaries" means any Subsidiary of Guarantor B formed or
designated by Guarantor B as a "Non-Recourse Subsidiary", provided that:

(a)      such new or designated Subsidiary shall not own a direct or indirect
interest in any Subsidiary which is not a Non-Recourse Subsidiary and shall be
100% owned, directly or indirectly, by Guarantor B;

(b)      all transactions between Guarantor B and its Subsidiaries which are not
Non-Recourse Subsidiaries, on the one hand, and such Non-Recourse Subsidiary, on
the other hand, shall be arm’s length on market terms (including, for the
avoidance of doubt, access to contracts of employment for vessels owned by
Non-Recourse Subsidiaries); and

(c)      Guarantor B and its Subsidiaries which are not Non-Recourse
Subsidiaries shall not guarantee or provide direct or indirect credit support
(other than, in each case, a pledge of the equity interests in such Non-Recourse
Subsidiaries by Guarantor B or such other Subsidiaries) for the obligations of
such Non-Recourse Subsidiaries''.

''''Non-Recourse Subsidiary Basket'' shall mean an amount equal to 50% of:

(a)      all moneys whatsoever which are now, or later become, payable (actually
or contingently) to the Non-Recourse Subsidiaries and which arise out of the use
or operation of a vessel owned by any Non-Recourse Subsidiary, including (but
not limited to):

(i) all freight, hire and passage moneys, compensation, proceeds of off-hire
insurance, and any other moneys earned, due or payable to such Non-Recourse
Subsidiary of whatever nature arising out of or as a result of the ownership,
use, operation or management of such vessel, including moneys and claims for
moneys due and to become due in the event of in respect of the actual or
constructive total loss of or requisition of use of or title to such vessel for
hire, remuneration for salvage and towage services, demurrage and detention
moneys and damages for breach (or payments for variation or termination) of





Page 6

--------------------------------------------------------------------------------

 



any charterparty or other contract for the employment of such vessel and moneys
from the sale or disposition of such vessel;

(ii) all moneys which are at any time payable under insurances in respect of
loss of earnings in connection with such vessel; and

(iii) if and whenever such vessel is employed on terms whereby any moneys
falling within paragraphs (i) or (ii) are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to such vessel, less

(b)      an amount equal to the sum of:

(i) $1,500,000;

(ii) all interest, costs , fees and expenses paid in cash under any Non-Recourse
Indebtedness during such period;

(iii) any amount paid or applied by any Non-Recourse Subsidiary during such
period in respect of any Operating Expenses paid in cash in relation to the
vessels owned by such Non-Recourse Subsidiaries and the Overhead Expenses paid
in cash in relation to such vessels;

(iv) all scheduled repayments and voluntary and mandatory prepayments paid in
connection with any Non-Recourse Indebtedness during such period''.

""Other Credit Agreements" means any loan, credit or facility agreement
providing a loan facility entered into by any Group Member (other than
Non-Recourse Subsidiaries) relating to Financial Indebtedness.".

''''Operating Expenses'' shall mean expenses properly and reasonably incurred by
the Non-Recourse Subsidiaries in connection with the ownership, operation,
technical management, employment, maintenance (including expenses relating to
dry-docking costs and upgrades to the vessels owned by the Non-Recourse
Subsidiaries) , repair and insurance of any such vessel''.

''''Overhead Expenses'' shall mean any and all administrative and overhead
expenses, including, without limitation, expenses for payroll and benefits,
insurance, real estate, travel, technology, rent, utilities, dues and
subscriptions, marketing and communications, service agreements, office
equipment and supplies, inspections and appraisals for vessels, business
development and taxes''.

""Permitted Investments and Acquisitions" means:





Page 7

--------------------------------------------------------------------------------

 



(a)      Guarantor B and its Subsidiaries acquiring and holding accounts
receivables owing to any of them;

(a)      loans and advances made by Guarantor B and its Subsidiaries in the
ordinary course of business to its employees, provided that (i) the aggregate
principal amount thereof at any time outstanding which are made on or after the
date of the Second Supplemental Agreement (determined without regard to any
write-downs or write-offs of such loans and advances) shall not exceed $500,000
and (ii) no Event of Default exists or would result therefrom;

(b)      intercompany loans and advances to and between Guarantor B and its
Subsidiaries or among one another (other than any Non-Recourse Subsidiaries),
provided that any such loans or advances to Guarantor B or its Subsidiaries
shall be fully subordinated to the Indebtedness;

(c)      the sale or transfer of assets of Guarantor B and its Subsidiaries to
the extent permitted by this Agreement or the Guarantees;

(d)      loans, advances and investments in Subsidiaries of Guarantor B (other
than the Borrower, the Other Borrower and the Non-Recourse Subsidiaries); and

(e)      investments in Non-Recourse Subsidiaries by Guarantor B and its
Subsidiaries which are not Non-Recourse Subsidiaries in the form of (i) loans by
Guarantor B or its Subsidiaries which are Non-Recourse Subsidiaries for amounts
paid or applied in respect of general and administrative expenses of the
Non-Recourse Subsidiaries or paid by Guarantor B or such Subsidiaries (which are
not Non-Recourse Subsidiaries) on behalf of the Non-Recourse Subsidiaries in an
aggregate amount up to $1,500,000 outstanding at any time and which are to be
reimbursed by the Non-Recourse Subsidiaries in the ordinary course of business,
(ii) equity contributions, in each case solely funded by the net cash proceeds
received by Guarantor B after the date of the Second Supplemental Agreement from
the issuance of its equity interests (other than disqualified stock) and (iii)
contributions to initial capital in an amount not exceeding $1,000 for each
Non-Recourse Subsidiary.".

""Permitted Refinancing Indebtedness" means Financial Indebtedness incurred to
refinance, in whole or part, any Other Credit Agreement (''Refinanced Debt''),
provided that (i) such refinancing Financial Indebtedness is in an original
aggregate principal amount (or accreted value, if applicable) not greater than
the aggregate principal amount (or accreted value, if applicable) of the
Refinanced Debt except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing Financial Indebtedness, (ii) such
Financial Indebtedness has a final stated maturity at least six months later
than the





Page 8

--------------------------------------------------------------------------------

 



final stated maturity date of the Refinanced Debt, (iii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged in an amount equal to 100%
of the net cash proceeds from any Permitted Refinancing Indebtedness, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Permitted Refinancing Indebtedness is incurred, (iv) such
Financial Indebtedness shall not be secured by liens on any property or assets
of Guarantor B or its Subsidiaries other than liens on the collateral securing
such Refinanced Debt, (v) no Subsidiary of Guarantor B which is not an obligor
under such Refinanced Debt shall be an obligor under such Financial
Indebtedness, (vi) such Financial Indebtedness is not subject to any
amortization prior to final maturity and is not subject to mandatory redemption
or prepayment (except (x) customary asset sales, insurance proceeds or change of
control provisions substantially identical to, or less favorable to, the
investors providing such Financial Indebtedness than, those applicable to this
Agreement or such Refinanced Debt and (y) amortization payments reflecting an
amortization profile no greater or steeper than the amortization profile of such
Refinanced Debt on the date of incurrence thereof) and (vii) such Financial
Indebtedness shall otherwise be on terms and conditions (excluding pricing and
optional prepayment or redemption terms but including customary asset sales,
insurance proceeds or change of control mandatory redemption or prepayment
provisions) substantially identical to, or less favorable to, the investors
providing such Financial Indebtedness than, those applicable to this Agreement
or such Refinanced Debt.".

""Second Supplemental Agreement" means the supplemental agreement
dated              2016 supplementing and amending this Agreement.".

""Total Capitalisation" means the aggregate of the stated balance sheet amount
of Financial Indebtedness (excluding committed but undrawn working capital
lines) (excluding that of any Non-Recourse Subsidiary) plus Consolidated
Tangible Net Worth.".

""Trigger Date" means 31 December 2020.".

4.1.2       The definition of "Consolidated Net Wor th" shall be deleted in its
entirety.

4.1.3       The definition of ''ERISA Funding Event'' in the Original Loan
Agreement shall be deleted in its entirety and shall be replaced as follows:

"ERISA Funding Event" means (i) any failure by any Plan to satisfy the minimum
funding standards (for purposes of Section 412 of the IRC or Section 302 of
ERISA), whether or not waived; (ii) the filing pursuant to Section 412 of the
IRC or Section 303 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (iii)  the failure by any Security
Party or any Subsidiary (excluding any Non-Recourse Subsidiary) or ERISA
Affiliate to make any required contribution to a Multiemployer Plan; (iv) a
determination that any Plan is, or is expected to be, in "at risk" status
(within the meaning of Section 430(i) of the IRC); (v) the incurrence by any
Security Party or any Subsidiary (excluding any Non-Recourse Subsidiary) or
ERISA Affiliate of any liability with respect to the





Page 9

--------------------------------------------------------------------------------

 



withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (vi) the
receipt by any Security Party or any Subsidiary (excluding any Non-Recourse
Subsidiary) or ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Security Party or any Subsidiary (excluding any
Non-Recourse Subsidiary) or ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent within the meaning of Section 4245 of ERISA,
in reorganization within the meaning of Section 4241 of ERISA, or in endangered
or critical status within the meaning of Section 432 of the IRC or Section 305
of ERISA; and (vii) any "reportable event", as defined in Section 4043 of ERISA
with respect to a Plan (other than an event for which the 30-day notice period
to the PBGC is waived)''.

4.1.4       The definition of ''ERISA Termination Event'' in the Original Loan
Agreement shall be deleted in its entirety and shall be replaced as follows:

"ERISA Termination Event" means (i) the imposition of any lien under Section
430(k) of the IRC or any other lien in favor of the PBGC or any Plan or
Multiemployer Plan on any asset of any Security Party or any Subsidiary
(excluding any Non-Recourse Subsidiary) or ERISA Affiliate thereof in connection
with any Plan or Multiemployer Plan; (ii) the receipt by any Security Party or
any Subsidiary (excluding any Non-Recourse Subsidiary) or ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Multiemployer Plan or to appoint a trustee to administer
any Plan or Multiemployer Plan under Section 4042 of ERISA; (iii)  the filing of
a notice of intent to terminate a Plan under Section 4041 of ERISA; (iv) the
institution of proceeding to terminate a Plan or a Multiemployer Plan; (v) the
incurrence by any Security Party or any Subsidiary (excluding any Non-Recourse
Subsidiary) or ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or Multiemployer Plan; or (vi) the
occurrence of any other event or condition which might constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan''.

4.1.5       The definition of "Finance Documents" in the Original Loan Agreement
and the Original Guarantees shall be read and construed to include this Second
Supplemental Agreement.

4.1.6       The definition of ''Foreign Plan'' in the Original Loan Agreement
shall be shall be deleted in its entirety and shall be replaced as follows:

"Foreign Plan" means an employee benefit plan, program, policy, scheme or
arrangement that is not subject to U.S. law and is maintained or contributed to
by any Security Party or any Subsidiary (excluding any Non-Recourse Subsidiary)
or for which any Security Party or any Subsidiary (excluding any Non-Recourse
Subsidiary) has or could have any liability''.

4.1.7       The definition of "Leverage" shall be deleted in its entirety and
shall be replaced as follows:

""Leverage" means the ratio of the aggregate stated balance sheet amount





Page 10

--------------------------------------------------------------------------------

 



of Financial Indebtedness (excluding committed but undrawn working capital
lines) of the Group (excluding any Non-Recourse Subsidiary) divided by Total
Capitalisation."

4.1.8       The definition of "Material Adverse Effect" in the Original Loan
Agreement shall be deleted in its entirety and shall be replaced as follows:

"Material Adverse Effect" means, in the opinion of the Agent, a material adverse
effect on:

(a)      the business, operations, property, condition (financial or otherwise)
or prospects of any member of the Group (excluding Non-Recourse Subsidiaries) or
the Group (excluding Non-Recourse Subsidiaries) as a whole; or

(b)      the ability of any Security Party to perform its obligations under any
Finance Document; or

(c)      the validity or enforceability of, or the effectiveness or ranking of
any Encumbrance granted or intended to be granted pursuant to any of, the
Finance Documents or the rights or remedies of any Finance Party under any of
the Finance Documents''.

4.1.9       The definition of "Multiemployer Plan" in the Original Loan
Agreement shall be deleted in its entirety and shall be replaced as follows:

"Multiemployer Plan" means, at any time, a "multiemployer plan" (as defined in
Section 4001(a)(3) of ERISA) to which any Security Party or any Subsidiary
(excluding any Non-Recourse Subsidiary) or ERISA Affiliate has or could have any
liability or obligation to contribute''.

4.1.10      The definition of "Minimum Consolidated Net Worth" in the Original
Loan            Agreement shall be deleted in its entirety.

4.1.11      The definition of ''Permitted Holders'' shall be deleted in its
entirety and shall be replaced as follows:

''Permitted Holders'' shall mean Apollo Global Management LLC, Centerbridge
Partners L.P and Strategic Value Partners , LLC; their respective Affiliates;
and their respective funds, managed accounts, and related entities managed by
any of them or their respective Affiliates; or wholly owned subsidiaries of the
foregoing, but not including, however, any of their operating portfolio
companies''.

4.1.12      The definition of "Plan" in the Original Loan Agreement shall be
deleted in its entirety and shall be replaced as follows:

"Plan" means any employee benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the IRC or Section 302
of ERISA, and in respect to which any Security Party or any Subsidiary
(excluding any Non-Recourse Subsidiary) or ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
"employer" as defined in Section 3(5) of ERISA''.





Page 11

--------------------------------------------------------------------------------

 



4.1.13     Within the definition of ''Change of Control'' in the Original Loan
Agreement sub paragraph (b) (v) shall be amended to read as follows:

''any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act) other than any Permitted Holder or any group of Permitted Holders that at
any time becomes the owner, directly or indirectly, beneficially or of record,
of Equity Interests representing more than thirty five per cent of the
outstanding voting or economic Equity Interests of the New Guarantor, unless the
new shareholder(s) is/are acceptable to the Lenders.''

Within the definition of ''Change of Control'' in the Original Guarantee B sub
paragraph (A) (e) shall be amended to read as follows:

''any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act) other than any Permitted Holder or any group of  Permitted Holders that at
any time becomes the owner, directly or indirectly, beneficially or of record,
of Equity Interests representing more than thirty five per cent of the
outstanding voting or economic Equity Interests of the Guarantor, unless the new
shareholder(s) is/ are acceptable to the Lenders.''

4.2.1       Clause 10.14 in the Original Loan Agreement shall be deleted in its
entirety and shall be replaced as follows:

"Additional security   If at any time on or after 31 December 2017 the aggregate
of the Fair Market Value of the Vessel and the Other Vessel (as determined in
accordance with Clause 10.15 (Fair Market Value determination)) and the value of
any additional security (such value to be the face amount of the deposit (in the
case of cash) (the "Collateral Maintenance Ratio"), determined conclusively by
appropriate advisers appointed by the Agent (in the case of other charged
assets), and determined by the Agent in its discretion (in all other cases)) for
the time being provided to the Security Agent under this Clause 10.14 is:

(a)      in the case of the period from 31 December 2017 up to and including 29
June 2018, less than one hundred per cent (100%) of the aggregate of (i) the
amount of the Loan then outstanding and (ii) the amount of the Other Loan then
outstanding

(b)      in the case of the period from 30 June 2018 up to and including 30
December 2018, less than one hundred and five per cent (105%) of the aggregate
of (i) the amount of the Loan then outstanding and (ii) the amount of the Other
Loan then outstanding;

(b)      in the case of the period from 31 December 2018 up to and including 30
December 2019, less than one hundred and fifteen per cent (115%) of the
aggregate of (i) the amount of the Loan then outstanding and (ii) the amount of
the Other Loan then outstanding; 

(c)      in the case of the period from 31 December 2019 for the duration





Page 12

--------------------------------------------------------------------------------

 



of the Facility Period, less than one hundred and thirty five per cent (135%) of
the aggregate of (i) the amount of the Loan then outstanding and (ii) the amount
of the Other Loan then outstanding,

the Borrower shall and will procure that the Guarantors shall, within thirty
(30) days of the Agent's request, at the Borrower's option:

10.14.1  pay to the Security Agent or to its nominee a cash deposit in the
amount of the shortfall to be secured in favour of the Security Agent as
additional security for the payment of the Indebtedness; or 

10.14.2  give to the Security Agent other additional security in amount and form
acceptable to the Security Agent in its discretion, it being agreed that
security over Fleet Vessels with an Approved Flag shall, in the Security Agent's
discretion acting reasonably, be acceptable security; or

10.14.3  prepay the Loan in the amount of the shortfall and any such prepayment
under this Clause 10.14.3 shall be applied in prepayment of the remaining
Repayment Instalments in inverse order of maturity,

The value of any additional security provided shall in the case of a Vessel be
determined in the same manner as set out in Clause 10.15.1 (Fair Market Value
determination) of the Vessels and in the case of other security shall be
determined by the Agent in its absolute discretion.

Clauses 5.3 (Reborrowing), 6.2 (Voluntary prepayment of Loan) and 6.5
(Restrictions) shall apply, mutatis mutandis, to any prepayment made under this
Clause 10.14 and the value of any additional security provided shall be
determined as stated above.".

4.2.2       Clause 12.2.1 in the Original Loan Agreement shall be deleted in its
entirety and shall be replaced as follows:

"At all times during the Facility Period, the Borrower shall maintain pledged
cash in the Earnings Account free of Encumbrances (other than in favour of the
Security Agent) in an amount of not less than:

(a)       for the period up to and including 31 December 2018, two hundred and
fifty thousand Dollars ($250,000);

(b)       from 1 January 2019 up to and including 31 December 2019, four hundred
thousand Dollars ($400,000); and

(c)       from 1 January 2020 for the duration of the Facility Period, seven
hundred thousand Dollars ($700,000).".

4.2.3       Clause 12.2.2 of the Original Loan Agreement and Clause 6.8 of the
Original Guarantees shall be deleted in their entirety and shall be replaced as
follows:





Page 13

--------------------------------------------------------------------------------

 



"At all times during the Facility Period the Guarantor will:

(a)      maintain cash and Cash Equivalents (including available but undrawn
working capital lines) per vessel owned by the Guarantor or any of its
Subsidiaries (other than Subsidiaries designated as Non-Recourse Subsidiaries)
in an amount of not less than:

(i)        for the period up to and including 31 December 2018, two hundred and
fifty thousand Dollars ($250,000);

(ii)       from 1 January 2019 up to and including 31 December 2019, four
hundred thousand Dollars ($400,000); and

(iii)      from 1 January 2020 for the duration of the Facility Period, seven
hundred thousand Dollars ($700,000); and

(b)      not permit its Minimum Working Capital to be less $0; and

(c)      not permit its maximum Leverage to exceed seventy per cent (70%),

which covenants shall be tested upon receipt of the interim financial statements
delivered to the Agent pursuant to Clause 12.1.3 (Interim financial statements)
for a period ending on each Quarter Date.

4.2.4       Clause 12.3.12 in the Original Loan Agreement shall be amended to
read as follows:

"No dividends or non-arm's length transactions   The  Borrower may pay dividends
or make any other distributions or advances of a revenue or capital nature to
shareholders, or make any payments of principal or interest on amounts owned to
related entities or persons (including payment under any shareholder loans),
unless there is an Event of Default or such dividend, distribution or payment
would result in an Event of Default and provided that (a) the Security Parties
are in compliance with the terms and conditions of the Finance Documents,
including, without limitation (i) the provisions of Clause 12.2 (Financial
Covenants) and (ii) Clause 10.14 (Additional Security), (b)  Guarantor A is in
compliance with clause 6.4 of Guarantee A, (c) Guarantor B is in compliance with
clause 6.4 of Guarantee B and (d) the Other Borrower is in compliance with
clause 6.4 of the Collateral Guarantee.  The Borrower shall procure that
Guarantor A and Guarantor B shall without the consent of the Agent be permitted
to declare or pay Dividends or make any distribution provided that (a) no Event
of Default has occurred and is continuing and (b) Guarantor A is in compliance
with its financial covenants contained in clause 6.8 of Guarantee A, (c)
Guarantor B is in compliance with its financial covenants contained in clause
6.8 of Guarantee B, (d) the Other Borrower is in compliance with clause 6.8 of
the Collateral Guarantee and (e) the Borrower is in compliance with all the
covenants contained in this Supplemental Agreement.  Guarantor A may authorise,
declare and distribute a dividend of Rights (as such term is defined in the
Shareholder Rights





Page 14

--------------------------------------------------------------------------------

 



Agreement and which are convertible into other securities as set out in the
Shareholder Rights Agreement) as contemplated by the Shareholder Rights
Agreement and Guarantor B may authorise, declare and distribute a dividend of
Rights (as such term is defined in the Genco Shareholder Rights Agreement and
which are convertible into other securities as set out in the Genco Shareholder
Rights Agreement) as contemplated by the Genco Shareholder Rights
Agreement.   The Borrower shall not without the prior written consent of the
Agent, enter into a transaction with an affiliate other than on arm's length
terms unless otherwise provided in relation to the Borrower pursuant to Clause
12.3.18 (No transaction with associated companies). For the avoidance of doubt,
nothing in this Clause 12.3.12 shall prohibit Guarantor A or Guarantor B from
buying back already issued share capital. 

Guarantor B may make, pay or declare cash Dividends (or repurchase or declare or
make an offer to repurchase Equity Interests in cash) in any fiscal quarter in
an amount equal to the lesser of (i) the amount of Dividends paid by the
Non-Recourse Subsidiaries to Guarantor B (directly or indirectly) in cash during
such fiscal quarter and (ii) the Non-Recourse Subsidiary Basket provided that
(i) no Default or Event of Default shall have occurred and be continuing at the
time of declaration or payment (or would arise after giving effect thereto) and
(ii) at the time of such payment or declaration, Guarantor B shall deliver an
officer’s certificate to the Agent certifying as to compliance with this clause
12.3.12 and setting forth a reasonably detailed calculation of the Non-Recourse
Subsidiary Basket as of such date (collectively, ''Permitted Non-Recourse
Subsidiary Dividends'') .

This Clause 12.3.12 shall in all respects be subject to the proviso that no
Security Party shall pay Dividends (other than Dividends payable in Equity
Interests) until the Trigger Date, other than (i) such Security Party (other
than Guarantor B) may pay Dividends to Guarantor B or to any Subsidiary of
Guarantor B that owns such Security Party and (ii) Guarantor B may make
Permitted Non-Recourse Subsidiary Dividends.  On or after the Trigger Date, any
such Dividends shall only be made if (a) Guarantor B maintains unrestricted cash
and cash equivalents in an amount of at least $25,000,000 above the minimum
liquidity thresholds pursuant to Clause 12.2.2 (Financial Covenants), (b) the
Collateral Maintenance Ratio is not less than 200% and (c) no Default or Event
of Default has occurred or is continuing or would result from making such
dividend, distribution or payment.".

4.2.5       The words "Subject at all times to clauses 12.3.12 (No dividends or
non-arm's length transactions), 12.3.31 (No indebtedness), 12.3.32 (No
investments or acquisitions) and 12.3.33  (No voluntary prepayments) of the Loan
Agreement" shall be inserted at the beginning of Clause 6.4 of the Original
Guarantees.

4.2.6       Clause 12.2.3 in the Original Loan Agreement shall be amended to
read as follows:

"In the event that any member of the Group (other than Non-Recourse
Subsidiaries) enters into a loan facility with other lenders or financial





Page 15

--------------------------------------------------------------------------------

 



institutions on terms and conditions such that any corporate financial covenants
are, to the Agent's opinion, on more favourable terms to those lenders or
financial institutions, the Borrower undertakes to provide and to procure that
the Guarantor and its Subsidiaries (other than any Non-Recourse Subsidiaries)
provide the same terms and conditions at the same time to the Finance Parties.".

4.2.7       Clause 13.1.4 in the Original Loan Agreement shall be amended to
read as follows:

''Cross default   Any Financial Indebtedness of a Security Party or the Group
(excluding the Non-Recourse Subsidiaries) or any member of the Group (excluding
the Non-Recourse Subsidiaries):

(a)      is not paid when due or within any originally applicable grace period;
or

(b)      is declared to be, or otherwise becomes, due and payable before its
specified maturity as a result of an event of default (however described); or

(c)      is capable of being declared by a creditor to be due and payable before
its specified maturity as a result of such an event.

PROVIDED THAT, in respect of the Guarantor such Financial Indebtedness shall be
no less than one million Dollars (USD 1,000,000).''.

4.2.8        Clause 13.1.24 in the Original Loan Agreement shall be amended to
read as follows:

''Material Litigation Any litigation, arbitration, administrative, governmental,
regulatory or other investigations, proceedings or disputes are commenced or
threatened in relation to any of the Finance Documents or the transactions
contemplated in any of the Finance Documents or against any member of the Group
(excluding the Non-Recourse Subsidiaries) or its assets which has or is
reasonably likely to have a Material Adverse Effect.''.

4.2.9       Clause 6.9 in the Original Guarantees shall be amended to read as
follows:

"In the event that any member of the Group (other than Non-Recourse
Subsidiaries) enters into a loan facility with other lenders or financial
institutions on terms and conditions such that any corporate financial covenants
are, to the Agent's opinion, on more favourable terms to those lenders or
financial institutions, the Guarantor undertakes to provide and to procure that
the Borrower and the Guarantor's Subsidiaries (other than any Non-Recourse
Subsidiaries) provide the same terms and conditions at the same time to the
Finance Parties.".

4.2.10      The words "Subject at all times to Clause 12.3.31 (No indebtedness)"
shall be inserted at the beginning of Clause 12.3.9 (No borrowings or other
transaction) of the Loan Agreement.





Page 16

--------------------------------------------------------------------------------

 



4.2.11      A new Clause 12.3.30 shall be inserted in the Original Loan
Agreement to read as follows:

"Maintenance of Listing The Borrower shall procure that Guarantor B shall
maintain its listing on the New York Stock Exchange  or such other reputable
international  stock exchange approved by the Agent  (acting on the instructions
of the Majority Lenders), such approval not to be unreasonably withheld.".

4.2.12      A new Clause 12.3.31 shall be inserted in the Original Loan
Agreement to read as follows:

"No indebtedness The Borrower shall not, and shall procure that  Guarantor B and
its Subsidiaries (other than any Non-Recourse Subsidiaries) shall not incur any
Financial Indebtedness prior to the Trigger Date and thereafter unless:

(a)      prior to the Trigger Date, such Financial Indebtedness (i) is
indebtedness incurred in the ordinary course of business or (ii) has the prior
written approval of the Agent; and

(b)      on or after the Trigger Date, (i) after giving effect to such
incurrence Guarantor B, the Borrower and the Other Borrower will be in
compliance with their financial covenants and (ii) no Default or Event of
Default has occurred or is continuing or would result from the incurrence of
such indebtedness.

The foregoing shall not restrict (i) Financial Indebtedness under any existing
Other Credit Agreement entered into prior to or on the Effective Date or the
"Effective Date"  as defined in the  Second Supplemental Agreement to this
Agreement, (ii) intercompany and shareholder loans (other than to any
Non-Recourse Subsidiaries) permitted under Clause 12.3.9 (without giving effect
to this Clause 12.3.31), (iv) hedging agreements entered into in the ordinary
course of business and not for speculative purposes, (v) that certain letter of
credit for $300,000 issued by Nordea Bank Finland plc, New York Branch on behalf
of Guarantor B and (vi) any guarantees of indebtedness issued by Subsidiaries of
Guarantor B (other than Non-Recourse Subsidiaries) prior to or on the Effective
Date or the "Effective Date" as defined in the  Second Supplemental Agreement to
this Agreement.".

4.2.13      A new Clause 12.3.32 shall be inserted in the Original Loan
Agreement to read as follows:

"No investments or acquisitions The Borrower shall not, and shall procure that
Guarantor B and its Subsidiaries (other than any Non-Recourse Subsidiaries)
shall not without the prior written consent of the Agent make any investments or
acquisitions prior to the Trigger Date (other than in the case of Permitted
Investments and Acquisitions).  On or after the Trigger Date, (i) Permitted
Investments and Acquisitions and (ii) other investments or acquisitions shall be
permitted by Guarantor B and its Subsidiaries (other





Page 17

--------------------------------------------------------------------------------

 



than Non-Recourse Subsidiaries) provided that, in the case of sub-paragraph
(ii):

(a)      no Default or Event of Default has occurred and is continuing at the
time or will occur as a result of such investment or acquisition; and

(b)      before and after giving effect to such investment or acquisition, (i)
Guarantor B is in compliance with clause 6.8 of Guarantee B, (ii) the Borrower
and the Other Borrower are in compliance with Clause 12.2 (Financial Covenants)
of the Loan Agreement and (iii) each of Guarantor B, the Borrower and the Other
Borrower are in compliance with the provisions of Clause 10.14 (Additional
Security);

(c)      not more than 50% of the consideration for any vessel acquired pursuant
to such investment or acquisition shall  consist of Financial Indebtedness;  

4.2.14      A new Clause 12.3.33 shall be inserted in the Original Loan
Agreement to read as follows:

"No voluntary prepayments  The Borrower shall not, and shall procure that
Guarantor B and its Subsidiaries (other than any Non-Recourse Subsidiaries)
shall not, make a voluntary prepayment of any principal of a loan or advance
under any Other Credit Agreement (other than (i) Permitted Refinancing
Indebtedness and (ii) to cure a collateral maintenance shortfalls under such
Other Credit Agreements)".

4.3      All other terms and conditions of the Original Loan Agreement and the
Original Guarantees shall remain unaltered and in full force and effect.

5        Confirmation and Undertaking

5.1     Each of the Security Parties confirms that all of its respective
obligations under or pursuant to each of the Security Documents to which it is a
party remain in full force and effect, despite the amendments to the Original
Loan Agreement made in this Second Supplemental Agreement, as if all references
in any of the Security Documents to the Original Loan Agreement were references
to the Original Loan Agreement as amended and supplemented by this Second
Supplemental Agreement.

5.2     The definition of any term defined in any of the Security Documents
shall, to the extent necessary, be modified to reflect the amendments to the
Original Loan Agreement made in or pursuant to this Second Supplemental
Agreement.

6        Notices, Counterparts, Law and Jurisdiction

The provisions of clauses 18 (Notices), 21.5 (Counterparts) and 22 (Law and
jurisdiction) of the Loan Agreement shall apply to this Second Supplemental
Agreement as if  they were set out in full herein and as if references to the
Original Loan Agreement were references to this Second Supplemental Agreement
and references to the Borrower were references to the Security Parties.





Page 18

--------------------------------------------------------------------------------

 



 

Schedule 1

The Lenders

ABN AMRO Capital USA LLC 

100 Park Avenue

24th Floor

NY 10017

USA

Attn:

Rajbir Talwar (Fax No.: +1 917 284 6850)

Email:

rajbir.talwar@abnamro.com

 

 

Attn:

Wudasse Zaudou

Email:

Wudasse.Zaudou@abnamro.com

 

 

Attn:

Jacqueline Kingcott

Email:

jacqueline.kingcott@sg.abnamro.com

 





Page 19

--------------------------------------------------------------------------------

 



 

Schedule 2

Effective Date Confirmation

 

 

To:

Baltic Hornet Limited

 

Trust Company Complex

 

Ajeltake Road

 

Ajeltake Island

 

Majuro

 

Marshall Islands

 

MH 96960

 

We, ABN AMRO Capital USA LLC, refer to the second supplemental agreement dated
[•]  2016 (the "Supplemental Agreement") relating to a secured loan agreement
dated 8 October 2014 (as amended and supplemented by a first supplemental
agreement dated 14 July 2015, a further supplemental letter dated 31 December
2015 and a waiver and amendment letter dated 19 August 2016 as amended by a
supplemental letter thereto dated 14 October 2016 and as the same may have been
further supplemented, the "Loan Agreement") made between you as the Borrower,
the banks listed therein as Lenders and ourselves acting in our capacities as
Mandated Lead Arranger, Agent, Security Agent, Sinosure Agent and Swap Provider
in respect of a loan to you from the Lenders of up to sixteen million eight
hundred thousand Dollars ($16,800,000).

We hereby confirm that all conditions precedent referred to in Clause 2.1
(Conditions) of the Second Supplemental Agreement have been satisfied.  In
accordance with Clauses 1.1 (Interpretation) and 4 (Amendments to Original Loan
Agreement) of the Supplemental Agreement the Effective Date is the date of this
confirmation and the amendments to the Loan Agreement are now effective.

Dated:

                                              2016

 

 

 

 

Signed:

 

 

 

 

 

 

 

For and on behalf of

 

 

 

 

 

 

 

ABN AMRO Capital USA LLC

 

 

 

 



Page 20

--------------------------------------------------------------------------------

 



 

 

 

In Witness of which the parties to this Second Supplemental Agreement have
executed this Second Supplemental Agreement as a deed the day and year first
before written.

 

 

 

 

The Borrower

    

 

 

 

 

Signed and delivered

 

/s/ Apostolos Zafolias

as a deed

 

signature

by Baltic Hornet Limited

 

 

(as the Borrower)

 

 

acting by

 

Apostolos Zafolias

 

 

print name

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

name

Peter Allen

 

 

 

print name of witness

 

 

address

299 Park Avenue

 

 

 

New York, NY 10171

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Lenders

 

 

 

 

 

Signed and delivered

 

/s/ Rajbir Talwar   /s/ Urvashi Zutshi

as a deed

 

signature

by ABN AMRO Capital USA LLC

 

 

(as Lender)

 

Urvashi Zutshi

acting by

 

Managing Director

 

 

print name

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Nicholas Hoagland

 

 

 

 

 

 

name

Nicholas Hoagland

 

 

 

print name of witness

 

 

address

100 Park Avenue

 

 

 

New York, NY  10017

 

 

 





Page 25

--------------------------------------------------------------------------------

 



The MLA

 

 

 

 

 

Signed and delivered

 

/s/ Rajbir Talwar    /s/ Urvashi Zutshi

as a deed

 

signature

by ABN AMRO Capital USA LLC

 

 

(as MLA)

 

Urvashi Zutshi

acting by

 

Managing Director

 

 

print name

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Nicholas Hoagland

 

 

 

 

 

 

name

Nicholas Hoagland

 

 

 

print name of witness

 

 

address

100 Park Avenue

 

 

 

New York, NY  10017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Agent

 

 

 

 

 

Signed and delivered

 

/s/ Rajbir Talwar    /s/ Urvashi Zutshi

as a deed

 

signature

by ABN AMRO Capital USA LLC

 

 

(as Agent)

 

Urvashi Zutshi

acting by

 

Managing Director

 

 

print name

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Nicholas Hoagland

 

 

 

 

 

 

name

Nicholas Hoagland

 

 

 

print name of witness

 

 

address

100 Park Avenue

 

 

 

New York, NY  10017

 

 

 





Page 26

--------------------------------------------------------------------------------

 



The Security Agent

 

 

 

 

 

Signed and delivered

 

/s/ Rajbir Talwar    /s/ Urvashi Zutshi

as a deed

 

signature

by ABN AMRO Capital USA LLC

 

 

(as Security Agent)

 

Urvashi Zutshi

acting by

 

Managing Director

 

 

print name

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Nicholas Hoagland

 

 

 

 

 

 

name

Nicholas Hoagland

 

 

 

print name of witness

 

 

address

100 Park Avenue

 

 

 

New York, NY  10017

 

 

 





Page 27

--------------------------------------------------------------------------------

 



The Sinosure Agent

 

 

 

 

 

Signed and delivered

 

/s/ Jacqueline Kingcott    /s/ S.J.R. Panday

as a deed

 

signature

by ABN AMRO Bank N.V.

 

 

Singapore Branch

 

Jacqueline Kingcott      S.J.R. Panday

(as Sinosure Agent)

 

print name

acting by

 

 

 

 

 

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ KOH ZHI WEI JONATHAN

 

 

 

 

 

 

name

KOH ZHI WEI JONATHAN

 

 

 

print name of witness

 

 

address

YISHUN FIVE 4 BIK 652 #10-515

 

 

 

SINGAPORE 760652

 

 

 





Page 28

--------------------------------------------------------------------------------

 



The Swap Provider

 

 

 

 

 

Signed and delivered

 

/s/ S.J.B. Nobbenhuis   /s/ H. Diggo

as a deed

 

signature

by ABN AMRO Bank N.V.

 

 

(as Swap Provider)

 

S.J.B. Nobbenhuis      H. Diggo

acting by

 

print name

 

 

 

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ V. Linders

 

 

 

 

 

 

name

V. Linders

 

 

 

print name of witness

 

 

address

Foppingadreef 22

 

 

 

1102 BS Amsterdam

 

 

 

The Netherlands

 

 

 





Page 29

--------------------------------------------------------------------------------

 



The Guarantors

 

 

 

 

 

Signed and delivered

 

/s/ Apostolos Zafolias

as a deed

 

signature

by Baltic Trading Limited

 

 

(as Guarantor A)

 

Apostolos Zafolias

acting by

 

print name

 

 

 

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

name

Peter Allen

 

 

 

print name of witness

 

 

address

299 Park Avenue

 

 

 

New York, NY 10171

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed and delivered

 

/s/ Apostolos Zafolias

as a deed

 

signature

by Genco Shipping & Trading

 

 

Limited

 

Apostolos Zafolias

(as Guarantor B)

 

print name

acting by

 

 

 

 

 

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

name

Peter Allen

 

 

 

print name of witness

 

 

address

299 Park Avenue

 

 

 

New York, NY 10171

 

 

 





Page 30

--------------------------------------------------------------------------------

 



 

 

 

 

The Pledgor

 

 

 

 

 

Signed and delivered

 

/s/ Apostolos Zafolias

as a deed

 

signature

by Baltic Trading Limited

 

 

(as Pledgor)

 

Apostolos Zafolias

acting by

 

print name

 

 

 

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

name

Peter Allen

 

 

 

print name of witness

 

 

address

299 Park Avenue

 

 

 

New York, NY 10171

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Other Borrower

 

 

 

 

 

Signed and delivered

 

/s/ Apostolos Zafolias

as a deed

 

signature

by Baltic Wasp Limited

 

 

(as Other Borrower)

 

Apostolos Zafolias

acting by

 

print name

 

 

 

 

 

 

its duly authorised

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

signature

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

name

Peter Allen

 

 

 

print name of witness

 

 

address

299 Park Avenue

 

 

 

New York, NY 10171

 

 

 

 

 

 

 

 

 

 

 

Page 31

--------------------------------------------------------------------------------